 In the Matter of KENTUCKY FLUORSPAR COMPANYandDISTRICT 50,UNITED MINE WORKERS OF AMERIOACase No. B-5743.-Decided August 27, 194.3Mr. Robert K. Heineman,of East St. Louis, Ill., andMr. Robert N.Frazer,of Marion, Ky., for the Company.Mr. David Hunter,of Marion, Ky., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofKentucky Fluorspar Company,' Marion, Kentucky, herein called theCompany, the National Labor Relations Board providedfor an ap-propriate hearing upon due notice before Ryburn L. Hackler, TrialExaminer.Said hearing was held at Evansville, Indiana, on July 23,1943.The Company and the Union appeared, participated, and-wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKentucky Fluorspar Company has its office and principal place ofbusiness at Marion, Kentucky, where it is engaged in the milling offluorspar.During 1942 the Company processed fluorspar mined in1 The petition and other formal papers were amended at the hearingto disclosethe correctnameof the Company.52 N. L. R. B., No. 32.549875-44-vol. 52-16227 228IYE'C1SQ-ONS OF NAfrIONAL LABORRELATIONS BOARDKentucky valued in'excess of $50,000, substantially all of which wasshipped to points outside Kentucky.During the same period theCompany purchased material, machinery, and equipment, valued inexcess of $5,000, more than 50 percent of which came to its mill frompoints outside Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is an unaffiliated labororganization, admitting to membership employees of the Company.111. THE QUESTION CONCERNING REPRESENTATIONOn or about June 3, 1943, the Union, alleging that it representeda majority of the Company's employees, asked the Company to recog-nize the Union as their sole bargaining representative.The Companyrefused such recognition.On June 22, 1943, the Union filed the peti-tion in this proceeding.Roberts and Frazer, herein called the partnership, is a partnershipcomposed of four persons who are owners and stockholders of theCompany.The partnership owns and operates three fluorspar minesin the vicinity of Marion, Kentucky, where the Company operates itsfluorspar mill. In December 1942, the Regional Director for theEleventh Region,' pursuant to a consent election agreement, conductedan election- among employees of the Company and employees of thepartnership to determine whether or not they desired to be representedby the Union. The Union lost the election. Thereafter the Unionconcentrated its organizational efforts among employees at the Com-pany's mill.The instant petition is limited to those employees.TheCompany contendsinter alia,that the petition is prematurely brought,since it is filed within 12 months of the election of December 1942.Wefind no merit in this contention.The election of December 1942 didnot result in the selection of a bargaining representative.The recordindicates that the Union represents a substantial number of'the Com-pany's mill employees, whom they would include in a bargaining unit.8For these reasons, and for the reasons set forth in Section IV, below, webelieve that the policies of the Act will best be effectuated by holding2 At that timethe territorywhere the Company's mill is located was included in theEleventh Region of the Board's operations.At the time of the hearing this territory hadbeen transferredto theBoard'sFourteenth Region.8The Unionsubmitted 15 authorization cards, 14 ofwhich appear to bear genuineoriginalsignatures of employees of the Company on the pay roll of June15, 1943.Ofthese cards,4 are dated in December 1942, 9 in June 1943, and 1 is undated.There are approximately18 employeesin the proposed bargaining unit. KE4NIruuOKY FLUORSPAR COMPANY229an election without delay in order that the mill employees may, if theyso desire, designate the Union as their representative, for the purposesof collective bargaining.`We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that a unit limited to employees at the Com-pany's mill is an appropriate bargaining unit.The Company con-tends that the proposed unit is not appropriate and that the bargain-ing unit for employees at the mill should likewise include employeesat the three mines of the partnership on the ground that the mill andthe mines are operated as a single enterprise.5The Company operates a mill at Marion, Kentucky, for the proc-essing of fluorspar ore.Approximately 25 percent of the ore proc-essed at this mill comes from mines in_ which the Company's stock-holders have no financial interest.The remaining ore processed atthe mill is the entire output of three fluorspar mines, which the fourstockholders of the Company operate as partners under the name ofRoberts and Frazer.The three mines are known as the Babb Mine,the Ellis Mine, and the Tyner Mine.The Babb Mine is located about12miles from the mill and employs 47 workers; the Ellis Mine, 25miles from the mill and employs 13 workers ; and the Tyner Mine, 12miles from the mill and employs three workers.The Company em-ploys 18 production employees at its mill.Some preliminary processing of the ore is done at the mines ac-cording to established practice in this industry.Ore is brought fromthe partners' mines to the Company's mill by trucks operated by anindependent contractor.It is thereafter carried by wheelbarrow anddumped into the hoppers of automatic, power-driven machines byemployees of the mill.The ore is crushed and thereafter screenedand sorted by agitation to eliminate impurities.Jigmen and the"tableman" who tend the screening and sorting operations are semi-skilled employees.The Company thus employs 2 grinders, 2 jigmen,a tableman, and about 12 common laborers.At the mines the partners employ drillmen, hoisters, firemen,blacksmiths, and unskilled laborers.There is no exchange between4Matter ofKansasCity Star Company,47 N. L.it. B. 386.5 The attorneyfor the Companywas authorized to enter an appearance for the partnershipand, to move that the partnership be added as a coemployer in this proceeding.Since theUnion does not desire to represent employeesof the partnership at this time, the TrialExaminer ruledthat the joinderof the partnership was unnecessaiyand that the presentrecord was entirely sufficient for the Board's disposition of the issues raised bythe petitionherein.Robert N. Frazer, one of the partners, a stockholderof the Company,and thegeneralmanager of the mines and the mill,testified as a witnessat the hearingconcerningtheir joint operations. 230DEcUSrIONS OF NAIPIONAL LABOR R'Ea.ATIONB BOARDmine and mill employees.Frazer is the general manager of the milland of the mines and their operations are closely integrated for thebenefit of the controlling financial interests of the two concerns.Upon the basis of the above _ facts and upon the entire record inthis, proceeding, we conclude and find that employees at the Com-pany's mill constitute a clearly definable group of workers in the in-tegrated operations of the mining and processing of the ore.Thereis no well-defined pattern of collective bargaining among employeesin the fluorspar, milling and mining industry.We have found inother representation proceedings units restricted to employees atmines and units restricted to employees at mills, and units embracingboth classes of employees, respectively, appropriate bargaining units eThere is no history of collective bargaining among employees hereininvolved.At the present time no labor organization seeks to includein a single bargaining unit employees of the Company and employeesof the partnership.Under these circumstances, we find that em-ployees at the mill of the Company may ,function as a bargaining unitseparate from employees at the mines of the partnership.'The Company and the Union agree, and we find, that all supervisoryemployees at the mill should be excluded from the bargaining unit.The only employees with any supervisory authority include the generalmanager, his assistant, and a foreman.The Company shares with thepartnership the services of a stenographer-clerk.The Company andthe Union agree, and we find, that she should be excluded from thebargaining unit.The Company employs one night watchman at themill.He is armed but not uniformed, and he is not deputized or apart of the military police.He sweeps out the Company's office. TheUnion would exclude this watchman, and the Company agreed at theUnion's request to his exclusion at the hearing. Since the watchman isclearly a maintenance employee, and a watchman as distinct from aplant-protection employee, we shall include him in the bargainingunit.8Cf.Matter of Roszeiare Lead and Fluorspar Mining Company,41 N. L R.B. 1143;Matter of Shelley Patton,45 N. L.R. B: 315;Matter of Frazer Mining Company,45 N. L. it. B.318.7 This finding will not preclude further investigation by the Board into the matter of theappropriate unit or units for employees of the Company and employees of the partnershipupon a later petition for certification of representatives involving these employees.A priordetermination that a certain unit is an appropriate bargaining unit is a circumstance whichis given great weight by the Board in a subsequent proceeding involving the same plant orcompany, but when such prior determination has not resulted in either a certification or inany collective bargaining history the prior determination is not deemed to be controlling.Whether we shall enlarge the unit herein found appropriate to include employees at themines will depend upon the scope of organization among such employees, the pattern ofcollective bargaining established among any group of employees concerned,and othercircumstances which may then be presented for our consideration.So far as our decisioninMatter ofGlobeNewspaper Companybe inconsistent with the principle thus set forth,it is hereby expressly overruled.Matter ofGlobeNewspaper Company,31 N. L. R. B. 916.'Matter of Gluck Brothers,Inc.,45 N. L. R. B.,1159. KErNTMCKY FLUORSPAR COMPANY231We find that all employees at the Company's mill, including thewatchman, but excluding the stenographer-clerk and all supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kentucky Fluor-spar Company, Marion, Kentucky, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately' preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by District 50, United Mine Workers of America, for the pur-poses of collective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.